Citation Nr: 0015488	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  97-27 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to March 
1969, and from September 1969 to June 1971.

In a decision of April 1998, the Board of Veterans' Appeals 
(Board) denied entitlement to service connection for heart 
and skin disabilities.  In that same decision, the Board 
REMANDED for additional development the issue of entitlement 
to service connection for an eye disorder.  The case is now, 
once more, before the Board for appellate review.


FINDING OF FACT

The claim for service connection for an eye disorder is not 
supported by cognizable evidence showing that this disability 
was present in service, or is the result of any incident or 
incidents of the veteran's active service, including exposure 
to Agent Orange in the Republic of Vietnam. 


CONCLUSION OF LAW

The claim for service connection for an eye disorder is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background.  In a service clinical record of April 
1967, a service optometry officer commented that he was not 
able to explain the veteran's complaints of "jumping/blurring 
of objects" on the basis of his optometric findings, which 
were "unremarkable."  

At the time of a service separation examination in February 
1969, the veteran's eyes were within normal limits.  
Uncorrected visual acuity was 20/20 in each eye, and no 
pertinent diagnosis was noted.

A service medical examination of May 1970, and a report of 
Medical Board Proceedings dated in April 1971 were negative 
for any evidence of eye pathology.

In August 1971, a Department of Veterans Affairs (VA) general 
medical examination was accomplished.  At the time of 
examination, no significant eye abnormalities were in 
evidence.  Uncorrected visual acuity was 20/20 in each of the 
veteran's eyes, and no pertinent diagnosis was noted. 

VA inpatient and outpatient treatment records covering the 
period from December 1993 to November 1995 show treatment 
during that time for various eye-related pathology.  At the 
time of a period of VA hospitalization in October 1995, there 
was noted a past medical history of "documented retinopathy 
and hypertensive ischemic retinopathy in December 1993."

During the course of VA outpatient treatment in June 1996, 
the veteran complained of "very hazy" vision in his right eye 
which had been present for approximately three weeks.  
According to the veteran, his problem intensified in 
sunlight.  Additionally noted was that the veteran's depth 
perception was poor, that he was photophobic, and that his 
eye had a tendency to water.  Prior medical history included 
a notation of non-insulin dependent diabetes mellitus, as 
well as hypertension, and bypass surgery.  The clinical 
assessment noted at the time of evaluation was of decreased 
vision in the right eye, "possibly secondary DR and exudates 
OD."  

At a hearing before the undersigned Member of the Board in 
October 1997, the veteran testified that he had two tours of 
duty in Vietnam during which he was exposed to Agent Orange.  
He reported that he had had vision problems, blurring and 
blotchiness in his eyes, since he got out of service.  He 
stated that he had vision problems as early as 1971 when he 
attempted to go to school.  He experienced blurred vision and 
couldn't read his textbooks.  He saw spots or a blotch on his 
right eye.  He was first prescribed glass in 1974.  The 
veteran felt that his vision problems were due to exposure to 
Agent Orange when he had been in Vietnam.

On VA ophthalmologic examination in October 1999, the veteran 
stated that he had served two tours of duty during the period 
from September 1969 to June 1971, and that, during the period 
between his tours of duty, he "could not see out his right 
eye."  According to the veteran, his problem consisted of a 
"gray film" over his eye, which "went away for a while."  
However, during the period of time between his two tours of 
duty, while in Hawaii, his vision "apparently returned to 
normal."

The veteran stated that, while in Hawaii, he did see an "eye 
doctor," but this physician could not find anything wrong 
with his eyes to explain his complaint of blurred, jumping 
vision.  Since the veteran's condition resolved on its own, 
there were no follow-ups.  The veteran stated that he had 
never been advised of the cause of the gray film over his 
eyes, though his left eye had always been normal.  The 
veteran further stated that, while in Vietnam, he was exposed 
to Agent Orange, which, he believed, was the cause of the 
vision problems in his right eye.  

On physical examination, the veteran's best corrected visual 
acuity was 20/15 in each eye.  His pupils were equal, round, 
and reactive to light with no afferent pupillary defect.  
Extraocular motility was full, and there was no report of 
diplopia.  Visual fields revealed an absolute defect in the 
superotemporal quadrant of the veteran's right eye, with the 
remainder of the field within normal limits.  Visual field 
studies in the left eye were within normal limits.  

Examination by slit lamp showed the veteran's lids, lashes, 
conjunctivae, and cornea to be clear in both eyes.  The 
anterior chambers were deep and quiet in both eyes, and the 
iris was flat and normal, with no neovascularization.  The 
lenses of the eyes were clear, and the neuroretinal rims were 
intact.  The vessels of the veteran's eyes exhibited some 
mild background diabetic retinopathy, including dot and blot 
hemorrhages, but with no evidence of neovascularization.  The 
maculae were flat, with no evidence of clinically significant 
macular edema in either eye.  There was an area of retinal 
pigment epithelium atrophy and pigment hyperplasia which 
appeared to be drusen or exudate-like material overlying the 
area.  This was located along the inferior arcade between the 
vessel and the macula.  At the time of evaluation, the 
peripheral retina was intact, with no evidence of holes or 
tears.  

Following assessment of the veteran, it was noted by the 
examiner that the veteran's claims folder had been available 
for review.  Eye examinations included in the claims file 
were limited, but did include an enlistment examination of 
January 1965.  At that time, the veteran reported not having 
any eye problems, and objective findings showed normal 
ophthalmoscopy and uncorrected visual acuity of 20/20 in both 
the right and left eyes.  The examiner noted that the veteran 
had been examined during service for complaints of jumping 
and blurring of objects.  This examination found the veteran 
to have uncorrected visual acuity of 20/20 in both the right 
and left eyes.  Extensive binocular vision testing was 
normal.  The assessment and plan at that time was "unable to 
explain jumping/blurring of objects on the basis of any 
optometric findings."  There was also an examination of 
February 1969, where the veteran was 20/20 in both the right 
and left eyes, and ophthalmoscopy was noted to be normal.  

The examiner commented that further review of the veteran's 
medical records showed that the first time that the veteran 
was seen in the Albuquerque VA Eye Clinic was on 
September 24, 1990, at which time the veteran was 20/13 in 
each eye.  At that time, he exhibited diabetic and 
hypertensive retinopathy.  There was no evidence of any 
lesion as most recently noted in the right eye.  Examinations 
throughout showed stable visual acuity, with varying degrees 
of diabetic and hypertensive retinopathy.  The first time the 
lesion in the veteran's right eye was described was in June 
1996, when the lesion was first described as a developing 
choroidal nevus with exudate and edema.  Vision at that time 
was 20/25 in the right eye, and 20/15 in the left.  On 
follow-up examination in September 1996, the lesion was 
diagnosed as a pigment epitheliitis, and the veteran's vision 
was stable at 20/25 in the right eye and 20/15 in the left 
eye.  At the most recent examination in September 1999, the 
lesion in the veteran's right eye continued to be described 
as a pigment epitheliitis, and visual acuity was 20/15.  

In the opinion of the examiner, the veteran exhibited pigment 
epitheliitis in the right eye resulting in a visual field 
defect, but not affecting visual acuity, which remained at 
20/15.  This lesion was first noted in 1996, and its etiology 
was unknown.  As to whether or not Agent Orange was the 
cause, there was "no way to know this."  In the opinion of 
the examiner, the etiology of the veteran's problem could be 
idiopathic, viral, or autoimmune, and it was "impossible to 
determine the cause of this lesion."  It could however be 
said that in 1969, the veteran did not exhibit this lesion, 
inasmuch as he had excellent visual acuity.  Further noted 
was the presence of diabetic retinopathy, which, at the 
current time, was not affecting the veteran's vision.  
Diabetes mellitus was, apparently, diagnosed sometime around 
1989 or 1990, as per the veteran's history.  Based on the 
limited information available in the veteran's claims folder, 
the examiner was of the opinion that the veteran had "no eye 
disorder diagnosed during service."  While the veteran did 
have a complaint of "jumping and blurring objects," 
examination at the time turned out to be normal, based on 
optometric findings.  In fact, the veteran himself reported 
that the condition resolved.  According to the examiner, the 
veteran had diabetic retinopathy, as well as pigment 
epitheliitis in the right eye, the etiology of which was 
unknown and undeterminable.  There were no diagnosed eye 
disorders in the claims folder, and since the etiology of the 
veteran's epitheliitis was unknown, it could not be related 
to any service condition.  In the opinion of the examiner, 
based on the veteran's enlistment examination, there was no 
eye disorder present at the time of the veteran's entry into 
service.

Legal Criteria.  As to the issue of service connection for a 
chronic eye disorder, the threshold question which must be 
resolved is whether the veteran's claim is well grounded.  
See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim, meaning a claim which appears to be 
meritorious.  See Murphy, 1 Vet. App. 81.  A mere allegation 
that a disability is service connected is not sufficient; the 
veteran must submit evidence in support of his claim which 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
in-service injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Heuer v. Brown, 7 Vet. App. 379 (1995); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  The second and 
third elements of this equation may also be satisfied under 
38 C.F.R. § 3.303(b) (1999) by (a) evidence that a condition 
was "noted" during service or during an applicable 
presumptive period; (b) evidence showing post service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumptive period and (ii) present manifestations 
of the same chronic disease.  Ibid.  For the purpose of 
determining whether a claim is well grounded, the credibility 
of the evidence in support of the claim is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1999).  Moreover, where a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service connected, 
even though there is no record of such disease during 
service:  chloracne or other acneiform disease consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, porphyria cutanea tarda, prostate cancer, 
acute and subacute peripheral neuropathy, respiratory cancers 
(i.e., cancers of the lung, bronchus, larynx, or trachea) or 
soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(a) 
(1999).  

Finally, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (1999).

Analysis.  In the present case, service medical records do 
not document the existence of chronic eye pathology.  While 
in April 1967, during the veteran's initial period of active 
service, he was seen for a complaint of "jumping/blurring of 
objects," it was noted at that time that optometric findings 
were "unremarkable."  Moreover, as of the time of a service 
medical examination in May 1970, and later Medical Board 
Proceedings in April 1971, examinations were negative for the 
presence of a chronic eye disorder of any kind.  Indeed, the 
earliest clinical indication of the presence of eye pathology 
is revealed by VA treatment records dated in the early 
1990's, more than 20 years following the veteran's final 
separation from service, at which time he received a 
diagnosis of diabetic retinopathy.  Pigment epitheliitis was 
similarly noted at a point in time too remote from service to 
be reasonably associated therewith.

The Board observes that, on recent VA ophthalmologic 
examination in October 1999, the etiology of the veteran's 
pigment epitheliitis was described as "unknown."  In the 
opinion of the examiner, there was "no way" to know whether 
the veteran's ocular pathology was, in fact, related to Agent 
Orange exposure in the Republic of Vietnam.  Moreover, given 
the complete lack of evidence of diabetes either in service, 
or within the first year following service discharge, the 
veteran's post service diabetic retinopathy can in no way be 
related to any incident of his periods of active service.  

The veteran argues that he currently suffers from eye 
pathology which is the result of exposure to Agent Orange in 
the Republic of Vietnam.  However, on no occasion has the 
veteran's eye pathology been in any way attributed to his 
active military service, or to exposure to herbicides (that 
is, Agent Orange) in Vietnam.  In point of fact, the 
veteran's pathology does not represent a disease or 
disability for which service connection might presumptively 
be granted on the basis of herbicide exposure in the Republic 
of Vietnam.  Absent objective evidence of some disease or 
disability for which service connection might be granted on a 
presumptive basis, the veteran is not entitled to the in-
service presumption of exposure to an herbicide agent.  See 
McCartt v. West, 12 Vet. App. 164 (1999).

The Board has carefully considered the veteran's testimony 
given at the October 1997 hearing.  Such testimony, while 
informative, is regrettably not probative as to a link 
between current eye pathology and his military service, to 
include any visual problems he experienced during service.  
The veteran argues that his exposure to Agent Orange was, in 
fact, the precipitating factor in the development of his 
later eye pathology.  However, the veteran's opinion that his 
current eye pathology is in some way "linked" to Agent Orange 
exposure in service does not constitute competent medical 
evidence, inasmuch as there is no evidence that he is trained 
in the field of medicine.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Absent a showing that the veteran's exposure to herbicides 
during service actually caused his post service eye 
pathology, the veteran's claim is not well grounded, and must 
be denied. 


ORDER

Service connection for a chronic eye disorder is denied. 


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

